Citation Nr: 0910264	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for the Veteran's 
service-connected status post laminectomy secondary to acute 
disc herniation, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D. L.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The Veteran's status post laminectomy secondary to acute disc 
herniation is rated 20 percent disabling from July 24, 2005 
to the present, except for a brief period in 2007.  In a 
January 2008 rating decision, the RO granted a temporary 
total evaluation from September 24, 2007 to December 1, 2007 
for convalescence from the Veteran's laminectomy procedure.  
The 100 percent evaluation for that period is not on appeal 
and will not be discussed by the Board any further.   

In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file 
and has been reviewed. 


FINDINGS OF FACT

1.  The competent medical evidence did not show that prior to 
September 24, 2007, the Veteran's status post laminectomy 
secondary to acute disc herniation was manifested by forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.   

2.  The competent medical evidence showed that beginning 
December 1, 2007, the Veteran's status post laminectomy 
secondary to acute disc herniation was manifested by forward 
flexion of 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected status post laminectomy secondary to 
acute disc herniation for the portion of the appeal prior to 
September 24, 2007, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5243 (2008). 

2.  The criteria for a 40 percent evaluation for service-
connected status post laminectomy secondary to acute disc 
herniation for the portion of the appeal after December 1, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in September 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
its purpose has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds that the RO has also satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and reports of QTC 
examinations that took place in October 2005 and November 
2007.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  When 
the initial evaluation is at issue, the Board must assess the 
entire period since the original claim was filed to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods since 
the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Individual disabilities are 
assigned separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2008).  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and functional loss with respect to the 
above elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  Id.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  

VA regulations, set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2008), provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior or the claimant."  See 38 C.F.R. § 4.40 
(2008).  

The Veteran filed his claim for service connection in July 
2005.  The regulations concerning entitlement to an increased 
rating have not changed during the course of this appeal.  
The Veteran's low back disability is currently rated as 20 
percent disabling pursuant to Diagnostic Code 5243 under the 
current criteria.  38 C.F.R. § 4.71a (2008). 

In evaluating the Veteran's service-connected status post 
laminectomy secondary to acute disc herniation, the Board 
must consider the Veteran's limitation of motion.  Limitation 
of motion is rated pursuant to Diagnostic Code 5243.  38 
C.F.R. § 4.71a (2008).  Normal flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note (2) (2008).  

Under the current criteria, all disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), except for intervertebral disc syndrome, 
which may be evaluated under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), 
Note (1).  

In an October 2008 statement, the Veteran's representative 
claimed that a review of his last examination showed the 
diagnosis had progressed to intervertebral disc disease.  
Although the evidence showed that the Veteran reported that 
his activities and work were restricted due to his low back 
disability and that he suffered periods of incapacitation, 
there was no indication in the record that a physician 
prescribed bed rest for the Veteran due to his service-
connected low back disability for any time relevant to either 
portion of the appeal period.  Therefore, the Board finds 
that evaluation of the Veteran's low back disability on the 
basis of the total duration of incapacitating episodes over 
the past 12 months would not be to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008). These criteria are to be applied irrespective of 
whether there are any symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id. 
  
Under this schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1) (2008).  

In regard to the portion of the appeal prior to September 24, 
2007, range of motion of the lumbar spine upon QTC 
examination in October 2005 was 70 degrees of flexion to 20 
degrees of extension; right and lateral flexion of 20 
degrees; and right and left rotation of 20 degrees.  Dr. 
Ratnayake noted no evidence of radiculopathy in the nerve 
roots of C3 and S1, along with no bowel or bladder 
dysfunction.  X-rays showed mild decreased disc space at L4-5 
and L5-S1.  Dr. Ratnayake diagnosed status post laminectomy 
secondary to acute disc herniation with residual discomfort.  
Such findings are commensurate with a 20 percent rating under 
the amended schedule.   

In regard to the portion of the appeal after December 1, 
2007, the Veteran's QTC examination in November 2007 revealed 
10 degrees of flexion to 10 degrees of extension; right and 
left lateral flexion of 10 degrees; and right and left 
rotation of 20 degrees.  

The Veteran submitted lay evidence concerning the severity of 
his low back disability.  In his September 2006 notice of 
disagreement, he stated that he was not able to work due to 
his back condition.  In an August 2007 statement in support 
of his claim, the Veteran reported not being able to keep 
continuous work since February 2007 due to his back.  In his 
October 2007 VA form 9, the Veteran stated that he believed 
his back condition had worsened since the original 20 percent 
rating was assigned.  

At the Travel Board hearing in January 2009, the Veteran 
testified that his range of motion was almost as limited as 
it was during the QTC examination in November 2007.  The 
Veteran reported that his back was "stiff as a board" and 
that his range of motion had not significantly improved since 
his surgery in September 2007.  The competent medical and lay 
evidence support an increased rating of 40 percent for the 
Veteran's low back disability for the period after December 
1, 2007.  

Lastly, the Board notes that there is no evidence of record 
that the Veteran's service-connected spine disability caused 
marked interference with employment or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, to the extent that the Veteran's service-
connected spine disability interferes with his employability, 
the currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment for an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 20 percent for the Veteran's 
service-connected status post laminectomy secondary to acute 
disc herniation for the portion of the appeal prior to 
September 24, 2007 is denied. 

An initial rating of 40 percent for the Veteran's service-
connected status post laminectomy secondary to acute disc 
herniation for the portion of the appeal from  December 1, 
2007 is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


